Citation Nr: 1433630	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 26, 2006, for an award of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, Mr. S.P.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida which, inter alia, awarded the Veteran service connection for Type II diabetes mellitus and assigned an effective date of September 26, 2007.  The Veteran appeals the effective date assigned.  During the course of the appeal, an October 2008 RO rating decision assigned a revamped effective date of September 26, 2006, for the VA compensation award for Type II diabetes mellitus.  The Atlanta, Georgia, VA Regional Office (RO) is currently the agency of original jurisdiction over the present claim.

The Veteran, accompanied by his representative and his brother appeared at the St. Petersburg VA Regional Office to submit evidence and oral testimony and arguments in support of his appeal at a January 2010 hearing before a Decision Review Officer (DRO).  Thereafter, the same parties appeared at a May 2012 videoconference hearing before the undersigned Veteran's Law Judge.  Transcripts of both hearings have been associated with the record for the Board's review and consideration.

In January 2014, pursuant to a December 2013 joint motion of the appellant and the Secretary of VA, the United States Court of Appeals for Veterans' Claims (Court) vacated that part of an August 2012 Board decision that denied the Veteran's appeal for an earlier effective date for an award of service connection for diabetes.  The Court remanded the case to the Board in February 2014 for readjudication consistent with the joint motion.

The Board notes at this juncture that there is also a pending appeal for a claim of entitlement to service connection for hypertension.  This issue was referred to the agency of original jurisdiction for additional evidentiary and procedural development in a separate remand action dated in January 2014.  As this development is currently pending, the Board will not address this issue in the present decision.


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for service connection for diabetes mellitus in July 2004.  At the time of the claim, a VA disability compensation claims file for the Veteran did not exist.  

2.  After receipt of his informal claim for VA compensation for diabetes mellitus in July 2004, VA provided the Veteran with instructions and the necessary form to file a formal claim, but he thereafter failed to submit a timely formal claim.

3.  The Veteran filed a formal claim for service connection for diabetes mellitus on September 26, 2007. 

4.  There is not clear evidence of any administrative irregularity by the agency of original jurisdiction, and VA received no communication from the Veteran, or any authorized representative, that constitutes a formal claim for diabetes mellitus prior to September 26, 2007.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to September 26, 2006, for the grant of service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duty to Assist.

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

This appeal arises from the Veteran's disagreement with the effective date assigned following VA original grant of service connection for Type II diabetes mellitus, per the St. Petersburg VA Regional Office's rating decision of January 2008.  The claim, as it arose in its initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c) (2013).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) (2014) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, since the St. Petersburg VA Regional Office issued an SOC in October 2008 and a Supplemental Statement of the Case in February 2010 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than September 26, 2006, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, in January 2010 and May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearings before the DRO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2010 and August 2010 hearings, the DRO and the undersigned Veterans Law Judge enumerated the issue on appeal.  See DRO Hearing Transcript at 1; BVA Hearing Transcript at 2.  The Veteran's contentions regarding his earlier effective date claim were addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) and that the Board may proceed to adjudicate the claim based on the current record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  The Veteran himself has stated in correspondence dated in May 2014 that he had no additional pertinent evidence to submit in support of his appeal and, in a May 2014 statement, his representative has not indicated that there was any outstanding evidence that needed to be obtained. 

Thus, the Board finds that VA has fully satisfied its duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria for an Earlier Effective Date.

Generally, the effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2013).

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2013).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran was awarded service connection for Type II diabetes mellitus in the January 2008 rating decision as being due to in-service exposure to tactical chemical herbicides during his service in the Republic of Vietnam.  Thereafter, the St. Petersburg VA Regional Office assigned an effective date of September 26, 2006, based on liberalizing legislation under 38 C.F.R. § 3.114.  With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 38 C .F.R. § 3.816(b)(1)(i) (2013).  The term covered herbicide diseases includes Type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) .

Type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Sec.'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, if the Veteran's claim was received between May 3, 1989, and May 8, 2001, the effective date must be the date of the claim.  Otherwise, the effective date of the award will be determined in accordance with 38 C.F.R. § 3.114, which addresses effective dates when service connection has been granted based on a liberalizing change in the law (i.e. the inclusion of Type II diabetes mellitus as a disease formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114 (2013), an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (i.e., May 8, 2001) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a)(3).

Factual Background.

The Veteran claims that he is entitled to an effective date earlier than September 26, 2006, for the grant of service connection for his Type II diabetes mellitus.  He asserts that July 29, 2004, is the appropriate effective date for his disability.  Specifically, he claims that he submitted a claim for service connection for diabetes on July 29, 2004, at which time he submitted medical evidence showing that he had undergone diagnostic testing for the disorder and was prescribed diabetes medication.

The earliest documentary evidence of record includes documents dated 1972 - 1974 that are related to the Veteran's claim for VA education benefits.  However, the claims file does not include evidence of any formal claims for compensation benefits dated prior to September 2007, nor does it indicate that a VA disability claims file existed prior to September 2007.   

The Veteran filed a formal claim for service connection (VA Form 21-526) for diabetes mellitus on September 26, 2007.  On his formal application, he indicated that he previously filed a claim for compensation and education benefits. 

In a September 2007 letter submitted with his formal claim, the Veteran indicated that his diabetes mellitus was related to his exposure to herbicides during his service in the Republic of Vietnam.  He submitted his DD 214 and medical evidence in support of his claim, which included private medical records showing a June 1998 urinalysis report indicating high levels of sugar in his urine and a May 2004 private pharmacy note relating to a prescription of medication to treat diabetes.  The Veteran stated that he previously submitted this medical evidence to VA in July 2004.  The Board observes that date stamps on these records indicate that they were, in fact, received by the VA Regional Office (VARO) in Roanoke, Virginia, on July 29, 2004.  The Veteran stated at the time of his September 2007 claim that although the Roanoke VARO had received and date-stamped his medical records, the documents were returned to him accompanied by a letter informing him that he had filed the incorrect form.  The Veteran asserted that the Roanoke VARO never provided him with the correct form with which to re-file his claim and thereby submit a formal claim for VA compensation for his diabetes. 

Thereafter, service connection for Type II diabetes mellitus due to herbicide exposure was granted by the St. Petersburg VA Regional Office in the January 2008 rating decision, effective from September 26, 2007, which the St. Petersburg VA Regional Office determined was the date upon which the Veteran filed his formal claim for VA compensation benefits for diabetes.

In his November 2008 Notice of Disagreement, the Veteran expressed his disagreement with effective date assigned for service connection for his diabetes mellitus.  He reiterated his contention that he had submitted medical evidence related to his disability to the Roanoke VARO, which was received on July 29, 2004.

In an October 2008 Statement of the Case, the St. Petersburg VA Regional Office granted an earlier effective date of September 26, 2006, for the award of service connection for Type II diabetes mellitus based on liberalizing legislation under 38 C.F.R. § 3.114.  Essentially, the St. Petersburg VA Regional Office determined that the appellant is a Vietnam veteran who had met the criteria for service connection for diabetes mellitus on May 8, 2001.  Thus, an effective date of September 26, 2006, was assigned, which was one year prior to the date of receipt of his claim for service connection on September 26, 2007.

During the January 2010 DRO hearing, the Veteran and his brother presented their contention that July 29, 2004, was the appropriate effective date for the award of service connection for the Veteran's diabetes mellitus.  The Veteran's brother essentially testified that he was a former VA employee and also a veterans service organization officer who had assisted the Veteran in July 2004, when he first filed a VA Form 21-526 claim for service connection for diabetes and submitted his medical records in support of the claim.  He described allegations made in the news media regarding VA's mishandling of claimants' documents at its various Regional Offices.  He emphasized that the Veteran had submitted the VA date-stamped private medical records in support of his request for an earlier effective date and noted that the original submissions and VA Form 21-526 were not included in the Veteran's claims file.  He argued that the Roanoke VARO's receipt of the medical evidence on July 29, 2004, alone, raised an informal claim for service connection for diabetes mellitus.  According to the written and oral statements of the appellant and his brother, the Roanoke VARO should have inferred that the Veteran sought service connection for diabetes mellitus based on these records, as they showed that he underwent testing and was prescribed diabetes medication.  The argument was made that VA, at the very least, should have contacted the Veteran and requested further clarification of what benefits he sought and/or provided him with the proper instructions and forms to file a claim for service connection. 

The Veteran also testified that he initially filed a claim for service connection for diabetes and submitted his medical records to the Roanoke VARO in July 2004.  He stated that his medical records were date-stamped and returned to him, along with a letter from the Roanoke VARO informing him that he submitted the incorrect application form.  However, he reported that he no longer had this letter from the Roanoke VARO.  The Veteran testified that the Roanoke VARO did not include a new application form along with its correspondence and made no additional attempts to contact him with respect to his claim.

During the May 2012 video conference hearing, the Veteran and his brother, Mr. S.P.A., reiterated their contentions previously presented in support of the Veteran's claim.  The Veteran essentially testified that in July 2004, he submitted an application for service connection for diabetes mellitus, along with his DD 214 and medical records showing that he was prescribed medication to treat the claimed disability. According to the Veteran, the Roanoke VARO then sent him a letter indicating that he had submitted the wrong form and returned the medical documents to him.  He stated that the Roanoke VARO provided him with an application for a home loan but never provided him with a proper application for filing a claim for service connection.  He did not recall whether the Roanoke VARO provided him with a VA Form 21-526.  See BVA Hearing Transcript at 3-8.

Analysis.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date prior to September 26, 2006, for the award of service connection for Type II diabetes mellitus.

The evidence of record reflects that the Veteran's formal claim for service connection for diabetes was not received by VA until September 26, 2007.  Although the Veteran's claim was not received until September 26, 2007, the St. Petersburg VA Regional Office assigned an effective date of September 26, 2006.  As referenced above, VA issued regulations creating a presumption of service connection for Type II diabetes mellitus effective May 8, 2001.  66 Fed. Reg. 23,166.  Because the Veteran did not file his claim on or before May 8, 2001, the Nehmer holding is inapplicable to the instant case.  The effective date cannot be earlier than the effective date of the liberalizing law (i.e., May 8, 2001), and cannot be retroactive for more than one year from the date of application.  38 U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd by 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. § 3.114.  Under this regulation, the effective date for service connection can be no earlier than one year prior to the date that the Veteran filed his claim in September 2007.  In this case, the St. Petersburg VA Regional Office assigned the earliest date possible by assigning the effective date of September 26, 2006.

The Veteran and his brother have consistently reported that the Veteran initially filed a claim with the Roanoke VARO for service connection for diabetes mellitus on July 29, 2004, and that his VA benefits for this disability should be assigned from this date.  According to their account, the Veteran submitted private medical records showing treatment for diabetes to Roanoke VARO in July 2004, which were subsequently returned to him with a letter informing him that the incorrect form for service connection was submitted.  The Veteran and his brother stated that the Roanoke VARO did not, however, furnish him with the proper form to resubmit an application for VA compensation.  They also contended that VA failed to adhere to proper administrative procedure by associating with the Veteran's claims file copies of the aforementioned medical records and pertinent correspondence from 2004, as the Veteran's claims file does not include any of these documents.  As such, the appellant contends that this is evidence of a procedural lapse that rebuts the presumption of regularity that the Roanoke VARO complied with normal VA administrative procedure in handling the initial July 2004 claim.   

The Veteran and his brother are competent to report that he filed a claim for VA compensation for diabetes in July 2004, as this issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran has not produced copies of his original correspondence or correspondence from the Roanoke VARO indicating that a VA compensation claim for diabetes was submitted in July 2004, he has provided copies of private clinical records pertaining to his treatment for diabetes mellitus that are clearly date-stamped by the Roanoke VARO as having been received by them on July 29, 2004.  Thus, there was medical evidence of record of the claimed disorder prior to September 26, 2006.  However, the mere presence of medical evidence in the record does not constitute a claim for service connection, as it does not establish an intent to seek service connection for the disorder in question.  See 38 C.F.R. § 3.155(a) (2013); Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  See 38 C.F.R. § 3.157(b) (2013); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  

Here, while the claims file contains private medical records that were received by the RO in July 2004, these documents, taken alone, do not show any reference to a desire for service connection for diabetes mellitus. The mere submission of these documents cannot constitute either a formal or informal claim for service connection.  However, the Board finds that that part of the Veteran and his brother's account, in which they indicate that the Roanoke VARO returned the aforementioned medical records to the Veteran with correspondence indicating that he did not submit a claim on the correct form, is credible for purposes of establishing the intent of the Veteran to claim entitlement to VA compensation as early as in July 2004.  Therefore, under the forgoing facts and discussion, the Board will concede that an informal claim for service connection for diabetes was submitted by the Veteran on that date.

Under normal VA procedures, any claim received from the Veteran would have been associated with the Veteran's VA compensation claims file.  The record indicates that at the time of Veteran's informal submission of a service connection claim for diabetes in July 2004, although a VA education benefits claims file for him existed, there was no VA compensation benefits claims file for him in existence.  The informal claim in July 2004 was the Veteran's first attempt at submission of any claim for compensation benefits.  As it was not a formal claim submitted on a proper prescribed form, there was no VA compensation benefits claims file for the Veteran.  As such, although under normal VA procedures, mail received from a claimant is generally associated with his/her claims folder, per M21-1MR, Part III, Subpart ii, Chapter 4, Section B, the July 2004 informal claim and all its related evidence and correspondence would not and could not be associated with the Veteran's compensation claims file as no such claims file existed at the time.  Thusly, as the Roanoke VARO could not associate these documents with the Veteran in July 2004, it properly returned the submitted evidence and correspondence to him, requesting identifying information (in this case, submission of a formal claim for service connection for diabetes, using the properly prescribed form), per M21-1 MR, Part III, Subpart ii, Chapter 1, Section B.  

As previously stated regarding informal claims, the applicable regulation provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

Under the presumption of regularity, public officers (including VA employees) are presumed to have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The Board concludes that the Roanoke VARO, having received an informal claim for VA compensation from the Veteran on July 29, 2004, but being unable to associate the submission with the Veteran in the absence of a VA compensation claims file in his name, properly adhered to prescribed administrative procedure regarding handling such mail (per M21-1 MR, Part III, Subpart ii, Chapters 1, Section B & 4, Section B) and returned these documents to the Veteran.  This fact is expressly acknowledged by the Veteran in his written statements and in the hearing testimonies of the Veteran and his witness.  Therefore, the absence of these aforementioned documents in the Veteran's compensation claims file is adequately explained and the presumption of administrative regularity is this case is not rebutted.  The Board also recognizes that the Veteran himself has acknowledged that in 2004, the Roanoke VARO had notified him that he had used the incorrect form and that a resubmission of his VA compensation claim on the properly prescribed form was required to formalize his claim.  Given that the presumption of regularity applies to this case, the Board finds that the Roanoke VARO furnished the Veteran with the appropriate form on which to file a formal service connection claim.  

The Board therefore does not assign any credibility to the factual assertion of the appellant and his brother that the Roanoke VARO failed to provide the claimant with the appropriate prescribed form to formalize his compensation claim in 2004.  The Board finds it significant that although the Veteran claims that the Roanoke VARO notified him of his failure to submit the correct form in July 2004, he made no attempts following this notice to submit any applications whatsoever or contact VA until September 2007.  It is evident to the Board that, notwithstanding the Veteran's submission of an informal claim for service connection for diabetes in July 2004, he failed to thereafter submit a timely formal claim for this disability within one year after having been notified by the Roanoke VARO of his need to do so in 2004, pursuant to 38 C.F.R. § 3.155(a).

The Board acknowledges the Veteran's contention that VA failed its duty to assist by contacting him to seek clarification of his intent to request compensation benefits.  While VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The Board further notes that as the July 2004 informal claim for diabetes was never formalized within one year after the Roanoke VARO furnished the Veteran with the proper form and notice of his need to do so, it constitutes an incomplete application for VA compensation benefits and VA was therefore under no obligation at the time to assist the Veteran in any further development of his informal claim until a formal claim was filed.  38 C.F.R. § 3.159(b)(2) (2013).  In any case, the Board has also considered the provisions of 38 U.S.C.A. § 6303 (formerly 38 U.S.C.A. § 7722), which requires VA to distribute information to eligible Veterans regarding all benefits and services to which they may be entitled.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has made clear that VA's failure to fulfill its duty to assist does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (holding that "nothing in [section 7722(d)] indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor"); see also, Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding that VA's failure to provide notice as required by section 7722 "may not serve as the basis for awarding an effective date in contravention of the [applicable] statute," section 5110(b)(1)).

Essentially, the evidence of record does not include any correspondence from the Veteran, dated prior to September 26, 2007, that could be interpreted as a formal claim for service connection for diabetes.  There is thusly no basis to grant an effective date earlier than that currently assigned for the Veteran's Type II diabetes mellitus.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for diabetes mellitus is September 26, 2006, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.114.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to September 26, 2006, for the award of service connection for Type II diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


